___________

                              No. 96-1875
                              ___________

Raymond P. Zajac,                 *
                                  *
          Appellant,              *
                                  *   Appeal from the United States
     v.                           *   District Court for the
                                  *   District of North Dakota.
AgriBank, formerly known as       *
The Federal Land Bank of          *         [UNPUBLISHED]
Saint Paul,                       *
                                  *
          Appellee.               *


                              ___________

                    Submitted:   December 9, 1995

                        Filed: December 13, 1996
                             ___________

Before BOWMAN and LAY, Circuit Judges, and SMITH,1 District Judge.

                              ___________

PER CURIAM.


     Raymond Zajac appeals from the order of the District Court2
granting summary judgment in favor of AgriBank on his claims of
abuse of process, trespass, and forcible ejection from real
property.


     We have reviewed carefully the record and the parties'
submissions and have concluded that the District Court was clearly
correct for the reasons stated in the court's opinion.
Accordingly, we affirm. See 8th Cir. R. 47B.


     1
      The Honorable Ortrie D. Smith, United States District Judge
for the Western District of Missouri, sitting by designation.
     2
      The Honorable Paul Benson, United States District Judge for
the District of North Dakota.
A true copy.


     Attest:


          CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.